Case 2:20-cv-18419-KM-ESK Document 11 Filed 05/19/21 Page 1 of 1 PageID: 36




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
ADAM WILDSTEIN,

                         Plaintiff,
                                                          Case No. 2:20-cv-18419-KM-ESK
vs.

JP MORGAN CHASE BANK, N.A.,                                 NOTICE OF SETTLEMENT


                         Defendant.


       Defendant JPMorgan Chase Bank, N.A. (“Chase”), by and through its attorneys, The

Law Office of Christopher B. Turcotte, P.C., hereby notifies this Court that Chase and plaintiff

Adam Wildstein have reached a settlement in principle of all claims between them in this action.

Chase anticipates that a stipulation of dismissal will be filed within 45 days. Accordingly, the

parties request excusal from any upcoming filing and appearance requirements, including the

status conference scheduled for May 20, 2021.

Dated: May 19, 2021

                                                 THE LAW OFFICE OF
                                                 CHRISTOPHER B. TURCOTTE, P.C.

                                           By:              /s/Christopher B. Turcotte
                                                               Christopher B. Turcotte
                                                 575 Madison Avenue, Suite 1006
                                                 New York, NY 10022
                                                 (212) 937-8499
                                                 Attorneys for Defendant JPMorgan Chase
                                                 Bank, N.A.
